Exhibit 10.1

EXECUTION VERSION

CONSENT AGREEMENT

dated June 24, 2020

between

CBG HOLDINGS LLC

and

CANOPY GROWTH CORPORATION



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1 DEFINITIONS

     2  

1.1

  Definitions      2  

1.2

  Schedules and Exhibits      6  

ARTICLE 2 CONSENT

     6  

2.1

  Original Consent Agreement      6  

2.2

  Consent to Project Frontrunner Amendments      7  

2.3

  Company Covenants Regarding Project Frontrunner      7  

2.4

  A&R Trademark and Technology License      8  

2.5

  Tax Indemnification      8  

2.6

  Second Amended and Restated Investor Rights Agreement      10  

ARTICLE 3 REPRESENTATION AND WARRANTIES

     10  

3.1

  Representations and Warranties of the Company      10  

3.2

  Representations and Warranties of CBG      11  

ARTICLE 4 CONDITIONS PRECEDENT

     11  

4.1

  CBG Conditions Precedent      11  

ARTICLE 5 TERMINATION

     11  

5.1

  Termination      11  

5.2

  Effect of Termination      12  

5.3

  Termination Expense Reimbursement      12  

ARTICLE 6 GENERAL PROVISIONS

     12  

6.1

  Governing Law      12  

6.2

  Notices      12  

6.3

  Expenses      13  

6.4

  Severability      13  

6.5

  Entire Agreement      13  

6.6

  Assignment; No Third-Party Beneficiaries      14  

6.7

  Amendment; Waiver      14  

6.8

  Injunctive Relief      14  

6.9

  Rules of Construction      14  

6.10

  Currency      15  

6.11

  Public Notices/Press Releases      15  

6.12

  Counterparts      15  

 

-i-



--------------------------------------------------------------------------------

CONSENT AGREEMENT

THIS CONSENT AGREEMENT, dated June 24, 2020 (this “Agreement”), is made by and
between CBG Holdings LLC, a limited liability company existing under the laws of
the State of Delaware (“CBG”) and Canopy Growth Corporation, a corporation
existing under the federal laws of Canada (the “Company”).

RECITALS

 

(A)

On April 18, 2019, the Company and Frontrunner entered into an arrangement
agreement (the “Original Arrangement Agreement”) to undertake an arrangement
under section 288 of the Business Corporations Act (British Columbia) (“Project
Frontrunner”).

 

(B)

Pursuant to the Amended and Restated Investor Rights Agreement, the entering
into of the Original Arrangement Agreement by the Company, and the completion of
Project Frontrunner, required the prior written consent of CBG.

 

(C)

On April 18, 2019, in connection with the entering into of the Original
Arrangement Agreement, CBG granted its consent to Project Frontrunner pursuant
to a consent agreement with the Company (the “Original Consent Agreement”).

 

(D)

Concurrently with the execution and delivery of the Original Consent Agreement,
the Company, CBG and GCILP entered into the Second Amended and Restated Investor
Rights Agreement.

 

(E)

On May 15, 2019, the Company and Frontrunner entered into the first amendment to
the Original Arrangement Agreement (the Original Arrangement Agreement, as
amended, the “Current Arrangement Agreement”), upon receipt of the written
consent of CBG in accordance with the terms of the Second Amended and Restated
Investor Rights Agreement and the Original Consent Agreement.

 

(F)

The Company and Frontrunner propose to enter into a proposal agreement in the
form attached as Exhibit A (the “Proposal Agreement”), pursuant to which it is
proposed that (i) the Current Arrangement Agreement be amended by the Amending
Agreement, (ii) the Current Plan of Arrangement be amended and restated by the
A&R Plan of Arrangement, (iii) the Original Trademark and Technology License be
amended and restated by the A&R Trademark and Technology License, and (iv) up to
US$100,000,000 be advanced by the Company to a subsidiary of Frontrunner
pursuant to, and subject to the terms and conditions of, the Debenture
(collectively, the “Project Frontrunner Amendments”).

 

(G)

Pursuant to the Second Amended and Restated Investor Rights Agreement and the
Original Consent Agreement, the entering into by the Company of the Project
Frontrunner Amendments, and the completion of the Project Frontrunner
Amendments, require the prior written consent of CBG.

 

(H)

CBG and the Company wish to enter into this Agreement for the purposes of
setting forth the agreements and understandings with respect to the terms and
conditions upon which CBG is prepared to grant its consent to the Project
Frontrunner Amendments.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Parties hereby agree as follows:

ARTICLE 1

DEFINITIONS

1.1 Definitions

Whenever used in this Agreement, the following terms shall have the meanings set
forth below:

“A&R Plan of Arrangement” has the meaning ascribed to the term “Amended Plan of
Arrangement” in the Proposal Agreement.

“A&R Trademark and Technology License” has the meaning ascribed to the term
“Amended License” in the Proposal Agreement.

“Affiliate” means, with respect to any Person, any Person now or hereafter
existing, directly or indirectly, Controlled by, Controlling, or under common
Control with, such Person, whether on or after the date hereof.

“Agreement” has the meaning ascribed to such term in the Preamble.

“Amended and Restated Investor Rights Agreement” means the amended and restated
investor rights agreement dated November 1, 2018 entered into between CBG, GCILP
and the Company.

“Amending Agreement” has the meaning ascribed to the term “Amendment” in the
Proposal Agreement.

“Amendment Date” has the meaning ascribed to such term in the Proposal
Agreement.

“Amendment Time” has the meaning ascribed to such term in the Proposal
Agreement.

“Applicable Law” means, with respect to any Person, property, transaction, event
or other matter, (a) any foreign or domestic constitution, treaty, law, statute,
regulation, code, ordinance, principle of common law or equity, rule, municipal
by-law, Order or other requirement having the force of law and/or (b) any
policy, practice, protocol, standard or guideline of any Governmental Authority
which, although not necessarily having the force of law, is regarded by such
Governmental Authority as requiring compliance as if it had the force of law
(collectively, the “Law”) relating or applicable to such Person, property,
transaction, event or other matter and also includes, where appropriate, any
interpretation of the Law (or any part thereof) by any Person having
jurisdiction over it, or charged with its administration or interpretation.

“Arrangement” means the arrangement under Section 288 of the Business
Corporations Act (British Columbia) on the terms and subject to the terms and
conditions set out in the A&R Plan of Arrangement, subject to any amendments or
variations to the A&R Plan of Arrangement, made in accordance with the terms of
the Arrangement Agreement or the A&R Plan of Arrangement.

“Arrangement Agreement” means the arrangement agreement dated April 18, 2029
between the Company and Frontrunner, as amended by an amending agreement dated
May 15, 2019 and the Amending Agreement, including the schedules thereto,
providing for, among other things, the Arrangement, as the same may be further
amended, supplemented or restated.

 

- 2 -



--------------------------------------------------------------------------------

“Board” means the board of directors of the Company from time to time.

“Borrower” has the meaning ascribed to the term “Corporation” in in the
Debenture.

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in Smiths Falls, Ontario are authorized or required by Law to
close. Any event the scheduled occurrence of which would fall on a day that is
not a Business Day shall be deferred until the next succeeding Business Day.

“Cannabis” and “cannabis” means (i) all living or dead material, plants, seeds,
plant parts or plant cells from any cannabis species or subspecies (including
sativa, indica and ruderalis), including wet and dry material, trichomes, oil
and extracts from cannabis (including cannabinoid or terpene extracts from the
cannabis plant), and (ii) biologically or synthetically synthesized analogs of
cannabinoids extracted from the cannabis plant using micro-organisms, including
but not limited to (A) cannabis and marijuana, as defined pursuant to Applicable
Law, including the Cannabis Act and (B) Industrial Hemp as defined in the
Industrial Hemp Regulations issued under the Cannabis Act or other Applicable
Law.

“Cannabis Act” means S.C. 2018, c.16, “An Act respecting cannabis and to amend
the Controlled Drugs and Substances Act, the Criminal Code and other Acts”
(Canada), as amended from time to time and as the same may come into force.

“CBG Group” means CBG, GCILP and their Affiliates, and includes, for the
avoidance of doubt, Constellation Brands, Inc.

“Code” means United States Internal Revenue Code of 1986, as amended.

“Company” has the meaning ascribed to such term in the Preamble.

“Contract” means any agreement, indenture, contract, lease, deed of trust,
licence, option, instruments, arrangement, understanding or other commitment,
whether written or oral.

“Control” means:

 

  (a)

in relation to a corporation, the direct or indirect beneficial ownership at the
relevant time of shares of such corporation carrying more than 50% of the voting
rights ordinarily exercisable at meetings of shareholders of the Company where
such voting rights are sufficient to elect a majority of the directors of the
Company;

 

  (b)

in relation to a Person that is a partnership, limited liability company or
joint venture, the direct or indirect beneficial ownership at the relevant time
of more than 50% of the ownership interests of the partnership, limited
liability company or joint venture in circumstances where it can reasonably be
expected that the Person can direct the affairs of the partnership, limited
liability company or joint venture; and

 

  (c)

in relation to a trust, the direct or indirect beneficial ownership at the
relevant time of more than 50% of the property settled under the trust;

 

- 3 -



--------------------------------------------------------------------------------

and the words “Controlled by”, “Controlling” and similar words have
corresponding meanings; the Person who directly or indirectly Controls a
Controlled Person or entity shall be deemed to Control a corporation,
partnership, limited liability company, joint venture or trust which is
Controlled by the Controlled Person or entity, and so on.

“Court” means the Supreme Court of British Columbia.

“Current Arrangement Agreement” has the meaning ascribed to such term in the
Recitals.

“Current Plan of Arrangement” means the plan of arrangement attached as Schedule
A to the Current Arrangement Agreement.

“Debenture” has the meaning ascribed to such term in the Proposal Agreement.

“Depositary” has the meaning ascribed to such term in the Arrangement Agreement.

“Floating Call Option” has the meaning ascribed to such term in the A&R Plan of
Arrangement.

“Floating Call Option Exercise Notice” has the meaning ascribed to such term in
the A&R Plan of Arrangement.

“Frontrunner” means Acreage Holdings, Inc., a company existing under the laws of
the Province of British Columbia.

“Frontrunner Meeting” has the meaning ascribed to the term “Meeting” in the
Proposal Agreement.

“GCILP” means Greenstar Canada Investment Limited Partnership, a limited
partnership existing under the laws of the Province of British Columbia.

“Governmental Authority” means:

 

  (a)

any domestic or foreign government, whether national, federal, provincial,
state, territorial, municipal or local (whether administrative, legislative,
executive or otherwise);

 

  (b)

any domestic or foreign agency, authority, ministry, department, regulatory
authority, court, central bank, bureau, board or other instrumentality having
legislative, judicial, taxing, regulatory, prosecutorial or administrative
powers or functions of, or pertaining to, government, including: (i) Health
Canada and other applicable regulatory authorities with oversight of the
Cannabis industry and any business or operations within the Cannabis industry
generally; (ii) the United States Alcohol and Tobacco Tax and Trade Bureau; and
(iii) the United States Department of Justice;

 

  (c)

any court, commission, individual, arbitrator, arbitration panel or other body
having adjudicative, regulatory, judicial, quasi-judicial, administrative or
similar functions; and/or

 

- 4 -



--------------------------------------------------------------------------------

  (d)

the TSX, the NYSE and any other stock or securities exchange, marketplace or
trading market upon which the Company has sought and obtained listing of its
securities.

“Indemnity Claim” meaning ascribed to such term in the Section 2.5(b).

“Losses” means all judgments, debts, liabilities, penalties, fines, expenses,
costs, damages or losses, contingent or otherwise, whether liquidated or
unliquidated, matured or unmatured, contractual, legal or equitable, including
professional fees (including reasonable and documented fees and disbursements of
legal counsel on a full indemnity basis) and all costs incurred in investigating
or pursuing any of the foregoing or any proceeding relating to any of the
foregoing.

“Material Adverse Effect” means any change (including a decision to implement
such a change made by the Board or by senior management who believe that
confirmation of the decision of the Board is probable), event, violation,
inaccuracy, circumstance, development or effect that is, individually or in the
aggregate, or would reasonably be expected to be, individually or in the
aggregate, materially adverse to the business, assets (including intangible
assets), capitalization, liabilities (contingent or otherwise), condition
(financial or otherwise), prospects or results of operations of the Company,
taken as a whole, whether or not arising in the ordinary course of business.

“NYSE” means the New York Stock Exchange.

“Order” means any order, directive, judgment, decree, injunction, decision,
ruling, award or writ of any Governmental Authority.

“Original Arrangement Agreement” has the meaning ascribed to such term in the
Recitals.

“Original Consent Agreement” has the meaning ascribed to such term in the
Recitals.

“Original Trademark and Technology License” means the trademark and technology
license dated April 18, 2019 between the Company, Frontrunner, Tweed Inc. and TS
Brandco Inc.

“Parties” means CBG and the Company, and a “Party” means either of them.

“Person” means any individual, corporation, partnership, firm, joint venture,
association, joint-stock company, trust, unincorporated organization,
Governmental Authority or other entity.

“Proceeding” means any action, claim, demand, lawsuit, audit, assessment,
reassessment, arbitration, judgment, award, decree, order, injunction,
prosecution and investigation, or other similar proceeding, in each case by or
before a Governmental Authority.

“Project Frontrunner” has the meaning ascribed to such term in the Recitals.

“Project Frontrunner Amendments” has the meaning ascribed to such term in the
Recitals.

“Proposal Agreement” has the meaning ascribed to such term in the Recitals.

“Purchaser Call Option” has the meaning ascribed to such term in the A&R Plan of
Arrangement.

 

- 5 -



--------------------------------------------------------------------------------

“Purchaser Call Option Exercise Notice” has the meaning ascribed to such term in
the A&R Plan of Arrangement.

“Required Shareholder Approval” has the meaning ascribed to such term in the
Proposal Agreement.

“Second Amended and Restated Investor Rights Agreement” means the second amended
and restated investor rights agreement dated April 18, 2019 between CBG, GCILP
and the Company.

“Taxes” means any taxes, duties, fees, premiums, assessments, imposts, levies
and other similar charges of any kind whatsoever imposed by any Governmental
Authority, including all interest, penalties, fines, additions to tax or other
additional amounts imposed by any Governmental Authority in respect thereof, and
including those levied on, or measured by, or referred to as, income, gross
receipts, profits, capital, transfer, land transfer, sales, goods and services,
harmonized sales, use, value-added, excise, stamp, withholding, business,
franchising, property, development, all surtaxes, all customs duties and import
and export taxes, countervail and anti-dumping, and all licence, franchise and
registration fees.

“Termination Expense Reimbursement” has the meaning ascribed to such term in the
Proposal Agreement.

“Triggering Event Date” has the meaning ascribed to such term in the A&R Plan of
Arrangement.

“TSX” means the Toronto Stock Exchange.

“Violation” has the meaning ascribed to such term in Section 2.4.

1.2 Schedules and Exhibits

The following schedules and exhibits form an integral part of this Agreement:

 

Schedule A      –      Purchaser Representations and Warranties Schedule B   
–      Company’s Representations and Warranties Exhibit A    –      Form of
Proposal Agreement Exhibit B    –      Form of CFO Certificate

ARTICLE 2

CONSENT

2.1 Original Consent Agreement

Nothing in this Agreement shall derogate from, modify or alter any of the rights
or privileges granted to CBG pursuant to the terms of the Original Consent
Agreement, which the Parties acknowledge and agree shall remain in full force
and effect in all respects notwithstanding the entering into of this Agreement.

 

- 6 -



--------------------------------------------------------------------------------

2.2 Consent to Project Frontrunner Amendments

CBG hereby grants its consent to the entering into of the Proposal Agreement and
the Amending Agreement and the completion of the Project Frontrunner Amendments
on the terms and subject to the satisfaction or waiver of the conditions set
forth in this Agreement.

2.3 Company Covenants Regarding Project Frontrunner

 

  (a)

The Company covenants and agrees that without the prior written consent of CBG,
such consent not to be unreasonably withheld, and notwithstanding anything to
the contrary contained in the Arrangement Agreement, the Proposal Agreement or
the other Project Frontrunner Amendments:

 

  (i)

the Company will not exercise the Purchaser Call Option or the Floating Call
Option prior to the Triggering Event Date;

 

  (ii)

the Company will not deliver the Purchaser Call Option Exercise Notice or the
Floating Call Option Exercise Notice to the Depositary prior to the Triggering
Event Date;

 

  (iii)

the Company will not amend, modify, supplement, restate or terminate the
Arrangement Agreement (including the A&R Plan of Arrangement), the Proposal
Agreement or the Debenture; and

 

  (iv)

the Company will not waive any terms, covenants or conditions set forth in, or
grant its consent pursuant to, the Arrangement Agreement (including the A&R Plan
of Arrangement), the Proposal Agreement or the Debenture.

 

  (b)

The Company further covenants and agrees in favour of CBG that:

 

  (i)

the Company will notify the Borrower in writing of any breach of or failure to
perform or comply with the covenant in Section 3.1(p) [Use of Proceeds] of the
Debenture if the Company becomes aware of such breach or failure to perform or
comply (without having made any independent investigation of Acreage Holdings,
Inc. or the Borrower) and, if unremedied within 30 days of such notification,
the Company will assert the occurrence of an Event of Default (as such term is
defined in the Debenture) pursuant to the Debenture and pursue all available
remedies in respect of any breach of such covenant;

 

  (ii)

the Company will promptly, and in any event within two days of receipt of same,
provide CBG with a copy of each Compliance Certificate (as such term is defined
in the Debenture) received by the Company pursuant to the Debenture; and

 

  (iii)

if the Company at any time has the right to terminate the Proposal Agreement for
any reason, the Company will promptly notify CBG in writing of same, and CBG
shall thereafter have the right to direct the Company to terminate the Proposal
Agreement and, if so directed, the Company shall promptly terminate the Proposal
Agreement.

 

- 7 -



--------------------------------------------------------------------------------

2.4 A&R Trademark and Technology License

The Company agrees that if at any time:

 

  (a)

the CBG Group has received any notification or communication (whether orally or
in writing) from a Governmental Authority of any violation or contravention of
Applicable Law or any liability to the CBG Group under Applicable Law;

 

  (b)

the CBG Group has received any notification or communication (whether orally or
in writing) from a Governmental Authority, which the CBG Group has determined,
in its sole discretion, would be expected to result in a violation or
contravention of Applicable Law or any actual liability to the CBG Group under
Applicable Law; or

 

  (c)

there has been a change in Applicable Law, or the interpretation or application
of Applicable Law by any Governmental Authority, which the CBG Group has
determined, in its sole discretion, would be expected to result in a violation
or contravention of Applicable Law or any actual liability to the CBG Group
under Applicable Law,

(each, a “Violation”) in each case, as a result of the A&R Trademark and
Technology License, CBG will have the right to direct and cause the Company to
terminate the A&R Trademark and Technology License by delivering written notice
to the Company. In the event CBG exercises such right, the Company will use its
commercially reasonably efforts to cure the Violation, including by negotiating
and effecting amendments to the A&R Trademark and Technology License. CBG agrees
that it will take all commercially reasonable efforts to assist the Company
following reasonable request by the Company to address such Violation. If the
Violation has not been cured to the satisfaction of CBG within 30 days from the
delivery by CBG of its written notice to the Company in accordance with this
Section 2.4, the Company shall promptly and, in any event, within two Business
Days thereafter, terminate the A&R Trademark and Technology License and provide
CBG with evidence of the actions taken to effect, and the effectiveness of, the
termination of the A&R Trademark and Technology License. Notwithstanding the
foregoing, if at any time within the 30 day cure period, CBG has determined in
its sole discretion that (i) the Violation is not reasonably capable of being
cured within such 30 day period, or (ii) failure to immediately terminate the
A&R Trademark and Technology License would have an adverse effect on the CBG
Group or result in an actual and immediate violation of Applicable Law, the
Company shall immediately terminate the A&R Trademark and Technology License and
provide CBG with evidence of such termination. For purposes of this Section 2.4,
any reference to Applicable Law shall include, for certainty, any Laws
applicable to the United States and the rules of the NYSE so long as the rules
of the NYSE remain applicable to the CBG Group.

2.5 Tax Indemnification

 

  (a)

The Company shall indemnify and save harmless all members of the CBG Group from
and against any and all Taxes arising from, relating to or incurred as a result
of the entering into or completion of the Project Frontrunner Amendments,
together with all Losses that any member of the CBG Group may suffer or incur,
directly or

 

- 8 -



--------------------------------------------------------------------------------

  indirectly, as a result of or in connection with or arising from any liability
for Taxes resulting from or related to the entering into or completion of the
Project Frontrunner Amendments (other than Taxes and Losses in connection with
Taxes resulting from or related to the 6.1% interest (or 15% interest upon an
event of default) payable pursuant to the Debenture and Taxes and Losses in
connection with Taxes resulting from or related to the royalties payable
pursuant to the A&R Trademark and Technology License); provided, however, that
to the extent applicable in determining the Company’s liability for an
indemnification claim made pursuant to this Section 2.5, the CBG Group’s
economic ownership in the Company shall be deemed to be 38.6%. In no event,
other than a settlement that complies with subsection 2.5(d)(iii) below, shall
the Company be liable for Taxes owing by the CBG Group unless finally determined
to be payable under the Code or other applicable state or local law in the
United States.

 

  (b)

The CBG Group shall promptly give written notice to the Company of any claim in
respect of which the CBG Group intends to claim for indemnification against the
Company pursuant to Section 2.5(a) (an “Indemnity Claim”). Such notice shall
specify with reasonable particularity (to the extent that the information is
available) the nature of the Indemnity Claim. If the CBG Group fails to give
such notice, such failure shall not preclude the CBG Group from obtaining such
indemnification, but its right to indemnification may be reduced to the extent
that such delay materially prejudices the defence of the Claim or increases the
amount of liability or cost of defense. The CBG Group shall assume control of
the negotiation, settlement and defence of such Indemnity Claim and the
reasonable and documented costs of such defence shall be Losses.

 

  (c)

The Company will have the right to fully participate in the negotiation,
settlement and defence of such Indemnity Claim at its own expense and will have
the right to disagree on reasonable grounds with the selection and retention of
counsel, in which case counsel satisfactory to the Company and the CBG Group
(each acting reasonably) shall be retained by the CBG Group. The CBG Group shall
vigorously defend against any Indemnity Claim and, if the CBG Group fails to
continue to defend such Indemnity Claim in such manner, the Company will be
entitled to assume control of the Indemnity Claim at its expense and the CBG
Group will be bound by the results obtained by the Company with respect to such
Indemnity Claim.

 

  (d)

The following provisions shall also apply with respect to Indemnity Claims:

 

  (i)

The CBG Group shall not permit any right of appeal in respect of any Indemnity
Claim to terminate without giving the Company notice thereof and an opportunity
to discuss same in good faith with the CBG Group.

 

  (ii)

The CBG Group and the Company shall co-operate fully with each other with
respect to Indemnity Claims and shall keep each other fully advised with respect
thereto (including supplying copies of all relevant documentation promptly as it
becomes available to the extent so doing does not result in a waiver of
privilege).

 

- 9 -



--------------------------------------------------------------------------------

  (iii)

Notwithstanding the above provisions of this Section 2.5, the CBG Group shall
not settle any Indemnity Claim or conduct any related legal or administrative
Proceeding in a manner which would, in the opinion of the Company, acting
reasonably, have a material adverse impact on the Company, without first
consulting with the Company.

 

  (iv)

The provisions of this Section 2.5 are intended to set out the procedures to be
followed with respect to an Indemnity Claim and, provided the CBG Group follows
such procedures in all material respects, nothing contained in this Section 2.5
will derogate from the Company’s obligations to indemnify the CBG Group.

2.6 Second Amended and Restated Investor Rights Agreement

CBG, GCILP and the Company hereby acknowledge and agree that, from and after the
date of this Agreement, the following provision shall be added as a new
paragraph five and paragraph six to each Compliance Certificate delivered by the
Company to CBG pursuant to the Second Amended and Restated Investor Rights
Agreement:

“5. To the knowledge of the Company (and without having made any independent
investigation of Acreage Holdings, Inc. and the Borrower), except as set forth
in any written notice delivered to CBG by the Company, the Borrower has
performed and observed in all respects and is in compliance in all respects with
its covenants and obligations contained in Section 3.1(p) [Use of Proceeds] of
the Debenture, and, since the date of the last Compliance Certificate, has not
been in and is not currently in breach of such covenants and obligations. For
purposes of this paragraph 5, the terms “Debenture” and “Borrower” have the
meaning ascribed to them in the consent agreement dated June 24, 2020 between
the Company and CBG (the “Consent Agreement”).

6. Other than the Project Frontrunner Amendments (as defined in the Consent
Agreement), there are no other agreements, understandings, covenants or
promises, whether written or oral, pre-contractual or otherwise, express,
implied or collateral between the Company or any of its Affiliates, on the one
hand, and Acreage Holdings, Inc. or any of its Affiliates, on the other hand,
relating to the subject matter of the Project Frontrunner Amendments.”

ARTICLE 3

REPRESENTATION AND WARRANTIES

3.1 Representations and Warranties of the Company

The Company represents and warrants to CBG each of the matters contained in
Schedule B to this Agreement as of the date hereof and as of the Amendment Time,
and acknowledges that CBG is relying on such representations and warranties in
connection with entering into this Agreement and the transactions contemplated
herein.

 

- 10 -



--------------------------------------------------------------------------------

3.2 Representations and Warranties of CBG

CBG represents and warrants to the Company each of the matters contained in
Schedule A to this Agreement as of the date hereof and as of the Amendment Time,
and acknowledges that the Company is relying on such representations and
warranties in connection with entering into this Agreement and the transactions
contemplated herein.

ARTICLE 4

CONDITIONS PRECEDENT

4.1 CBG Conditions Precedent

The consent provided by CBG in Section 2.2 (other than with respect to the
entering into of the Proposal Agreement on the date of this Agreement) shall be
subject to the satisfaction or waiver (at CBG’s sole discretion), as applicable,
of the following conditions:

 

  (a)

all of the representations and warranties of the Company made in or pursuant to
this Agreement shall be true and correct in all respects as of the Amendment
Time and with the same effect as if made at and as of the Amendment Time and CBG
shall have received a certificate from a senior officer of the Company (on the
Company’s behalf and without personal liability), in form and substance
satisfactory to CBG, acting reasonably, confirming same;

 

  (b)

the Company shall have performed or complied with, in all respects, all of its
obligations, covenants and agreements under this Agreement required to be
performed or complied with prior to the Amendment Time and CBG shall have
received a certificate from a senior officer of the Company (on the Company’s
behalf and without personal liability), in form and substance satisfactory to
CBG, acting reasonably, confirming same;

 

  (c)

CBG shall have received a certificate in the form attached as Exhibit B from the
Chief Financial Officer of the Company on and dated as of the date of this
Agreement; and

 

  (d)

all of the conditions precedent contained in Sections 5.1 and 5.2 of the
Proposal Agreement shall have been satisfied or, subject to and in accordance
with Section 2.3(a)(iv) hereof, waived by the Company.

If any of the foregoing conditions in this Section 4.1 have not been satisfied
or waived, or if this Agreement has been terminated in accordance with
Section 5.1, the conditional consent granted by CBG in Article 2 shall be deemed
to be null and void and of no force or effect, and the Company shall not have,
and be deemed to not have obtained, CBG’s consent to consummate Project
Frontrunner Amendments.

ARTICLE 5

TERMINATION

5.1 Termination

This Agreement shall terminate upon the earliest of:

 

  (a)

the date on which this Agreement is terminated by the mutual consent of the
Parties;

 

- 11 -



--------------------------------------------------------------------------------

  (b)

the date on which the Proposal Agreement is terminated; or

 

  (c)

written notice by either Party to the other if the Frontrunner Meeting is duly
convened and held and the Required Shareholder Approval is not obtained.

5.2 Effect of Termination

If this Agreement is terminated pursuant to Section 5.1, all further rights and
obligations of the Parties under this Agreement shall terminate immediately
except that the provisions of Article 5 and Article 6 shall survive such
termination and continue in full force and effect.

5.3 Termination Expense Reimbursement

If the Company becomes entitled to receive the Termination Expense Reimbursement
pursuant to the Proposal Agreement, the Company shall within two Business Days
pay or cause to be paid to CBG by wire transfer of immediately available funds
an amount equal to one-third of the Termination Expense Reimbursement; provided
that CBG shall not be entitled to receive any portion of the Termination Expense
Reimbursement in the event that CBG directs the Company to terminate the
Proposal Agreement in accordance with Section 2.3(b)(iii).

ARTICLE 6

GENERAL PROVISIONS

6.1 Governing Law

This Agreement shall be governed by and construed and interpreted in accordance
with the Laws of the Province of Ontario and the federal Laws of Canada
applicable therein irrespective of the choice of Laws principles.

6.2 Notices

All notices, requests, claims, demands and other communications under this
Agreement shall be in writing and shall be given or made (and shall be deemed to
have been duly given or made upon receipt) by delivery in person, by overnight
courier service or by registered or certified mail (postage prepaid, return
receipt requested) to the respective Parties at the following addresses (or at
such other address for a Party as shall be specified in a notice given in
accordance with this Section 6.2):

if to the Company:

1 Hershey Drive,

Smiths Falls, Ontario K7A 0A8

Attention: Chief Executive Officer

 

- 12 -



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Cassels Brock & Blackwell LLP

40 King Street West, Suite 2100

Toronto, Ontario M5H 3C2

Attention:     Jonathan Sherman

if to CBG:

c/o Constellation Brands, Inc.

207 High Point Drive, Bldg. 100

Victor, New York 14564

Attention: General Counsel

and with a copy (which shall not constitute notice) to:

Osler, Hoskin & Harcourt LLP

100 King Street West, Suite 6200

Toronto, Ontario M5X 1B8

Attention:     Emmanuel Pressman and James R. Brown

6.3 Expenses

Except as otherwise specifically provided in this Agreement, each Party shall
bear any costs and expenses incurred in connection with exercising its rights
and performing its obligations under this Agreement.

6.4 Severability

If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced under any Applicable Law or as a matter of public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated by this Agreement be consummated as
originally contemplated to the greatest extent possible.

6.5 Entire Agreement

This Agreement (including the Schedules and Exhibits hereto), together with the
Second Amended and Restated Investor Rights Agreement and the Original Consent
Agreement, constitute the entire agreement of the Parties with respect to the
subject matter of this such agreements and supersede all prior agreements and
undertakings, both written and oral, between or on behalf of the Parties with
respect to the subject matter of such agreements.

 

- 13 -



--------------------------------------------------------------------------------

6.6 Assignment; No Third-Party Beneficiaries

 

  (a)

This Agreement shall not be assigned by any Party hereto without the prior
written consent of the other Party.

 

  (b)

This Agreement is for the sole benefit of the Parties and their permitted
successors and assigns and nothing in this Agreement, express or implied, is
intended to or shall confer upon any other Person any legal or equitable right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement
provided, however, that each member of the CBG Group shall be and is hereby
designated a third party beneficiary of the indemnification rights pursuant to
Section 2.5.

6.7 Amendment; Waiver

No provision of this Agreement may be amended or modified except by a written
instrument signed by both Parties. No waiver by any Party of any provision
hereof shall be effective unless explicitly set forth in writing and executed by
the Party so waiving. The waiver by either Party hereto of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other subsequent breach.

6.8 Injunctive Relief

The Parties agree that irreparable harm would occur for which money damages
would not be an adequate remedy at Law in the event that any of the provisions
of this Agreement were not performed in accordance with their specific terms or
were otherwise breached. Accordingly, the Parties agree that, in the event of
any breach or threatened breach of this Agreement by a Party, the non-breaching
Party will be entitled, without the requirement of posting a bond or other
security, to equitable relief, including injunctive relief and specific
performance, and the Parties shall not object to the granting of injunctive or
other equitable relief on the basis that there exists an adequate remedy at Law.
Such remedies will not be the exclusive remedies for any breach of this
Agreement but will be in addition to all other remedies available at Law or
equity to each of the Parties.

6.9 Rules of Construction

Interpretation of this Agreement shall be governed by the following rules of
construction: (a) words in the singular shall be held to include the plural and
vice versa, and words of one gender shall be held to include the other gender as
the context requires; (b) references to the terms Article, Section, paragraph,
and Schedule are references to the Articles, Sections, paragraphs, and Schedules
to this Agreement unless otherwise specified; (c) the word “including” and words
of similar import shall mean “including, without limitation,”; (d) provisions
shall apply, when appropriate, to successive events and transactions; (e) the
headings contained herein are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement; (f) a reference to a
statute includes all regulations and rules made pursuant to the statute and,
unless otherwise specified, the provisions of any statute, regulation or rule
which amends, supplements or supersedes any such statute, regulation or rule;
and (g) this Agreement shall be construed without regard to any presumption or
rule requiring construction or interpretation against the party drafting or
causing any instrument to be drafted.

 

- 14 -



--------------------------------------------------------------------------------

6.10 Currency

All references in this Agreement to “dollars” or “$” are expressed in Canadian
currency, unless otherwise specifically indicated.

6.11 Public Notices/Press Releases

No Party shall issue any press release or otherwise make public announcements
with respect to this Agreement or the terms hereof without the consent of the
other Party (which consent shall not be unreasonably withheld or delayed);
provided that, except as required by Applicable Law, in no circumstance shall
any such disclosure by, or regulatory filing of, the Company or any of its
Affiliates include the name of any member of CBG Group without CBG’s prior
written consent, in its sole discretion.

6.12 Counterparts

This Agreement may be executed in one or more counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Agreement by facsimile or electronic transmission shall
be as effective as delivery of a manually executed counterpart of this
Agreement.

[Signature page follows]

 

- 15 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed on the
date first written above.

 

CBG HOLDINGS LLC By:  

(signed) “Garth Hankinson”

  Name: Garth Hankinson   Title:   President CANOPY GROWTH CORPORATION By:  

(signed) “Mike Lee”

  Name: Mike Lee   Title:   Chief Financial Officer

The undersigned has executed this Agreement on the date first written above
solely to acknowledge and agree to the provisions of Section 2.6 of this
Agreement.

 

GREENSTAR CANADA INVESTMENT LIMITED PARTNERSHIP, by its general partner,
GREENSTAR CANADA INVESTMENT CORPORATION By:  

(signed) “Garth Hankinson”

  Name: Garth Hankinson   Title:   President

Consent Agreement



--------------------------------------------------------------------------------

SCHEDULE A

REPRESENTATIONS AND WARRANTIES OF CBG

CBG represents and warrants to and in favour of the Company and acknowledges
that the Company is relying on such representations and warranties in connection
with this Agreement and the transactions contemplated therein:

 

  (a)

this Agreement has been duly authorized, executed and delivered by CBG and
constitutes a legal, valid and binding obligation of CBG enforceable against CBG
in accordance with its terms, subject to bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or similar Laws affecting creditors’
rights generally, and will not violate or conflict with the constating documents
of CBG or the terms of any restriction, agreement or undertaking to which CBG is
subject;

 

  (b)

CBG is a valid and subsisting limited liability company existing under the Laws
of its jurisdiction of organization and no steps or proceedings have been taken
by any Person, voluntary or otherwise, requiring or authorizing the dissolution
or winding up of CBG; and

 

  (c)

CBG has the necessary corporate power and authority to execute and deliver the
Transaction Agreements to which it is a party and to observe and perform its
covenants and obligations hereunder and thereunder and has taken all necessary
action in respect thereof.

 

Schedule A-1



--------------------------------------------------------------------------------

SCHEDULE B

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to and in favour of CBG and acknowledges
that CBG is relying on such representations and warranties in connection with
this Agreement and the transactions contemplated therein:

 

  (a)

this Agreement has been duly authorized, executed and delivered by the Company
and constitutes a legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or similar Laws
affecting creditors’ rights generally, and will not violate or conflict with the
constating documents of the Company or the terms of any restriction, agreement
or undertaking to which the Company is subject;

 

  (b)

the Company has been duly incorporated and is validly existing as a corporation
under the Laws of the jurisdiction in which it was incorporated and no steps or
proceedings have been taken by any Person, voluntary or otherwise, requiring or
authorizing the dissolution or winding up of the Company;

 

  (c)

the Company has the necessary corporate power and authority to execute and
deliver the this Agreement and the Project Frontrunner Amendments and to observe
and perform its covenants and obligations hereunder and thereunder and has taken
all necessary action in respect thereof;

 

  (d)

each of the execution and delivery of this Agreement, the performance by the
Company of its obligations hereunder, and the consummation of the transactions
contemplated in this Agreement and the Project Frontrunner Amendments: (i) does
not and will not conflict with or result in a breach or violation of any of the
terms or provisions of, or constitute a default under (whether after notice or
lapse of time or both), (A) any Law applicable to the Company; (B) the articles,
by-laws or resolutions of the directors or shareholders of the Company; (C) any
Contract to which the Company is a party or by which the Company is bound except
where such conflict, breach, violation or default would not result in a Material
Adverse Effect; or (D) any judgment, decree or Order binding the Company or the
property or assets thereof; and (ii) does not affect the rights, duties and
obligations of any parties to a Contract, nor give a party the right to
terminate the Contract, by virtue of the application of terms, provisions or
conditions in the Contract, except where those rights, duties or obligations, or
rights to terminate, are affected in a manner that would not result in a
Material Adverse Effect; and

 

  (e)

no consent, approval, authorization, Order, filing, registration or
qualification of or with any court, Governmental Authority or any other Person
is required for the execution, delivery and performance by the Company of this
Agreement or the Project Frontrunner Amendments or for the consummation of the
transactions contemplated by this Agreement or the Project Frontrunner
Amendments, except (i) such as have been obtained; and (ii) any conditions
precedent required to be satisfied under the Proposal Agreement or the
Arrangement Agreement in connection with Project Frontrunner.

 

Schedule B-1



--------------------------------------------------------------------------------

  (f)

other than the Project Frontrunner Amendments, there are no other agreements,
understandings, covenants or promises, whether written or oral, pre-contractual
or otherwise, express, implied or collateral between the Company or any of its
Affiliates and any other Person relating to the subject matter of the Project
Frontrunner Amendments.

 

Schedule B-2



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF PROPOSAL AGREEMENT

(Filed as Exhibit 2.1)

 

Exhibit A-1



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF CFO CERTIFICATE

CERTIFICATE

 

TO:

CBG Holdings LLC (“CBG”)

 

RE:

Consent agreement dated June 24, 2020 (the “Consent Agreement”) between CBG and
Canopy Growth Corporation (the “Company”).

 

DATE:

June 24, 2020

This Certificate is delivered pursuant to Section 4.1(c) of the Consent
Agreement. Capitalized terms used but not otherwise defined in this Certificate
have the meanings ascribed to them in the Consent Agreement.

I, Mike Lee, the Chief Financial Officer of the Company, hereby certify for and
on behalf of the Company that I am the duly appointed Chief Financial Officer of
the Company and that, as of the date of this Certificate, to my knowledge (and
without having made any independent investigation of Frontrunner) neither
Frontrunner nor any of its Affiliates has any intention of using the proceeds
received pursuant to the Debenture other than as specifically permitted by
Section 3.1(p) [Use of Proceeds] of the Debenture.

I acknowledge that CBG is relying on this Certificate in connection with the
granting of its consent pursuant to the Consent Agreement, and confirm that CBG
is entitled to rely on this Certificate without further inquiry.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the date
first written above.

 

             

Mike Lee

Chief Financial Officer

Canopy Growth Corporation

 

Exhibit B-1